Citation Nr: 1439250	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  09-11 125 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for postoperative right elbow bone spur.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1968 to June 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Roanoke, Virginia RO that, in part, denied a compensable rating for postoperative right elbow bone spur.  An interim (June 2009) rating decision granted a 10 percent rating effective January 24, 2007, the date of receipt of the claim for an increased rating.  In August 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  In January 2012 and in  May 2012, the Board remanded the matter for additional development.

A June 2014 rating decision granted service connection and assigned disability ratings for nerve damage and scar residuals of a right elbow shell fragment wound.  Those ratings are not for consideration herein.


FINDING OF FACT

The Veteran's service-connected postoperative right elbow bone spur is not shown to at any time have been manifested by elbow flexion limited to 90 degrees; extension limited to 75 degrees; flexion limited to 100 degrees and extension to 45 degrees; limitation of pronation with motion lost beyond the last quarter of arc and the hand does not approach full pronation; or loss of bone fusion with the hand fixed near the middle of the arc or moderate pronation.


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for the Veteran's postoperative right elbow bone spur.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5205-5213 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  By correspondence dated in June 2007 and August 2008, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and informed him of how VA assigns effective dates.  The claim was thereafter readjudicated (in a June 2014 supplemental statement of the case). 

At the hearing before the undersigned the Veteran expressed concern about the impact of neurological impairment related to his right elbow gunshot wound.  He was advised the agency of original jurisdiction would be addressing that matter.  The undersigned elicited testimony regarding the orthopedic impairment due .to the disability (limitations of elbow motion).  The Veteran was advised that arrangements would be made to have him be reexamined to assess the nature and scope of the residuals of his right elbow disability..

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in January 2008, January 2009, May 2009, and February 2012, which will be discussed in greater detail below, though the Board finds these examinations (cumulatively) to be adequate as they included both a review of the Veteran's history and a physical examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40.

The RO has evaluated the Veteran's service-connected postoperative right elbow bone spur under Codes 5019 as bursitis and 5206 based on limitation of flexion of the forearm.  The Board will also address Codes 5205 and 5207 through 5213 as also potentially appropriate for rating the elbow disability.   The Board observes again that neurological impairment (with associated weakness) and scar residuals of the right elbow injury have been assigned separate ratings, and that those ratings have not been placed in dispute.

Under Code 5206, a 0 percent rating is warranted for flexion of the forearm limited to 110 degrees, a 10 percent rating is warranted for flexion limited to 100 degrees, and a 20 percent rating is warranted for flexion limited to 90 degrees.

Under Code 5207, a 10 percent rating is warranted for limitation of extension of the forearm to 45 degrees or 60 degrees, and a 20 percent rating is warranted for extension limited to 75 degrees.  

Under Code 5208, a 20 percent rating is warranted for flexion of the forearm limited to 100 degrees and extension limited to 45 degrees.

Under Code 5213, a 10 percent rating is warranted for limitation of supination to 30 degrees or less.  A 20 percent rating is warranted for limitation of pronation with motion lost beyond the last quarter of the arc and the hand not approaching full pronation.  A 20 percent rating is also warranted for loss of bone fusion with the hand fixed near the middle of the arc or moderate pronation.

On June 2006 VA treatment, the Veteran reported right elbow pain.  On physical examination, the right elbow was unremarkable; the assessment was right elbow pain.  On February 2007 VA treatment, the Veteran reported long-standing pain in the right elbow, about the medial epicondyle of the elbow.  He denied any numbness or neurovascular problem of the upper extremities.  On physical examination, there was full range of motion in the elbow with point tenderness over the medial epicondyle.  Neurologic examination of the right upper extremity was normal.  X-rays showed mild spurring of the olecranon process; the osseous structures were otherwise intact and in satisfactory position.  The impression was medial epicondylitis of the right elbow.

On April 2007 VA treatment, the Veteran complained of medial epicondylar pain in the right elbow.  On physical examination, there was full range of motion of the elbow with point tenderness over the medial epicondyle.  The impression was medial epicondylitis, and an injection of Marcaine and Kenalog was recommended.

On September 2007 VA treatment, the Veteran reported chronic pain, described as "golfer's elbow" to the right elbow, which he attributed to a shrapnel wound in service.  On physical examination, some medial epicondylitis was noted.  The diagnosis was chronic right elbow tendonitis.  He received an injection of Depo-Medrol and Lidocaine to the right medial epicondyle.  On November 2007 VA treatment, the Veteran reported right elbow pain that had improved somewhat after an injection in September; the assessment was joint pain.

On January 2008 VA examination, the Veteran reported that he sustained a shrapnel wounds in service, including to the right elbow.  He reported that he was sent from Vietnam to Japan, where he underwent suturing of the wounds and surgery to the right elbow.  He reported that he had continued to have intermittent pain since that time.  He reported that he then had no specific treatment for many years; he began to experience more pain in the last few years which he treated with pain medications and multiple injections to the elbow, with fair response.  He described his elbow disability, a right elbow bone spur, as progressively worse since its onset in service in 1969.  He denied any deformity, giving way, instability, incoordination, or decreased speed of joint motion of the elbow.  He reported pain, stiffness, and weakness.  There were no reported episodes of dislocation, subluxation, or locking.  There was no effusion or inflammation.  He reported that the disability affected motion of the elbow joint; he denied any flare-ups of joint disease.  He reported that he had retired in 2003 due to age.

On physical examination, tenderness was noted to palpation over the medial condyle of the elbow.  There was objective evidence of pain with active motion of the elbow.  Flexion was from 0 to 145 degrees, extension was to 0 degrees, pronation was from 0 to 80 degrees, and supination was from 0 to 85 degrees.  The examiner opined that there was objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion.  The examiner cited February 2007 X-ray results, noted above.  The diagnosis was right elbow bone spur which caused mild effects on chores, exercise, and sports, and no effects on other usual daily activities.

The March 2008 rating decision on appeal continued the 0 percent rating for the right elbow disability (postoperative right elbow bone spur) under Code 5019-5206.

On March 2008 private treatment, the Veteran reported right elbow pain since 1969 when he sustained a shrapnel injury to the elbow.  He reported that he had surgery at the time for removal of the shrapnel, and he underwent further surgery in 1984 to the olecranon for removal of a bone spur.  He reported multiple steroid injections to the medial epicondyle with symptomatic relief, though the pain always returned.  He reported pain to the medial elbow with any kind of gripping or turning activities of the wrist.  He reported occasional popping about the medial aspect of the elbow with extension and flexion.  On physical examination, there was no adenopathy about the upper extremity.  Sensation and motor were grossly intact on median, radian, and ulnar nerve distribution.  There was a positive Tinel's posterior to the elbow, and there was subluxation of the ulnar nerve on the medial aspect of the elbow.  He had a right elbow flexion test positive for pain, without significant numbness in the ring and small fingers.  He reported significant pain over his medial epicondyle with pain on resisted pronation.  X-rays showed small punctate radiopaque foreign bodies in the superficial tissues of the forearm just distal to the elbow joint as well as anterior and posterior to the mid-humerus.  Enthesopathic changes were present at the triceps insertion.  There were no acute fractures, dislocations, or significant joint effusions.  The assessments were right medial epicondylitis and cubital tunnel syndrome.  Peripheral nerve studies were suggested.

On April 2008 private treatment, the Veteran complained of right medial elbow pain particularly with flexion and pronation of the forearm and wrist which bothered him in day-to-day activities like picking up objects.  He denied numbness in the distribution of the ulnar nerve distally or on provocative maneuvers like flexing the elbow, though subluxing the ulnar nerve could induce symptoms.  It was noted that he had a history of a prior shrapnel wound injury just distal to the medial epicondyle in the flexor pronator mass area; he was unsure if it was related to his current symptoms.  On physical examination, a healed shrapnel wound was noted.  When flexing the elbow, the ulnar nerve subluxed anterior to the medial epicondyle.  He had a negative Tinel's over the ulnar nerve and negative compression test.  He reported significant pain localized to the medial epicondyle when pronating and flexing the wrist.  An EMG study was normal, with no electrodiagnostic evidence of a right ulnar neuropathy at the elbow.  The assessment was right medial epicondylitis.  An injection of Lidocaine, Marcaine, and Celestone was administered.

On May 2008 VA treatment, the Veteran reported right elbow pain, for which surgery was planned.  The right elbow was tender on physical examination.  The assessment was right elbow pain.

Private treatment records indicate that, in May 2008, the Veteran underwent a right ulnar nerve transposition and right flexor pronator mass debridement.  The pre- and post-operative diagnoses were right ulnar nerve subluxation and right flexor pronator tendinopathy (medial epicondylopathy).  

On November 2008 VA treatment, the Veteran reported that the resting pain in his elbow had improved since his surgery but he still had pain on exertion.  On physical examination, hypertrophic changes to the elbow were noted.  The assessment was chronic joint pain  

On January 2009 VA treatment, the Veteran reported that he had received cortisone injections to the right elbow on multiple occasions since sustaining a shrapnel injury to the elbow in 1969.  He reported that he had an excision of an olecranon spur as well as surgery for a subluxating ulnar nerve and debridement of tissue in 2008.  He reported that his right elbow was much better but he continued to have occasional pain to the medial elbow with heavy lifting.  On physical examination, the right elbow had full range of motion.  Mild tenderness to the medial epicondyle was noted.  There was no swelling or erythema.  The assessment was status post right elbow surgery.

On January 2009 VA examination, the Veteran reported that he suffered shrapnel wounds to the right elbow in service which were debrided and sutured.  He reported that the joint had worsened over the previous few years.  He reported that he underwent transposition of the right ulnar nerve in 2008, and could not lay the elbow down or put pressure on it without pain, but he still had pain and limited motion in the joint.

On physical examination, there was objective evidence of pain with active motion.  Flexion was from 0 to 100 degrees, extension was from 0 to 35 degrees, pronation was from 0 to 80 degrees, and supination was from 0 to 30 degrees.  There was objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion.  X-ray results showed a spur of the posterior olecranon with no fracture or joint effusion and no erosive changes.  The impression was olecranon spur.

On May 2009 VA examination, the Veteran reported that he had had significant pain in the right elbow and had undergone surgery for subluxation of the right ulnar nerve.  He reported that he had the ulnar nerve transplanted out of the ulnar groove and scar tissue removed, and it was very painful to put his elbow down on his desk.  He reported weakness of the right arm.

On physical examination, postoperative scars were noted to the right elbow; it was noted that the scars did not interfere with function.  The elbow was tender posteriorly.  There was no deformity, swelling, crepitus, or laxity.  Extension was to -20 degrees actively, -15 degrees passively, and -10 degrees after fatiguing, each with pain on motion.  Flexion was from -20 degrees to 130 degrees actively, from   -15 degrees to 135 degrees passively, and from -10 degrees to 137 degrees after fatiguing, each with pain on motion.  The examiner noted that there was no decrease in the range of motion or joint function additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use of the elbow joint.  Strength testing of the upper extremities showed a very weak right arm "due to his elbow problems".  The right grip was very weak compared with the left.  Pulses and reflexes were normal in both upper extremities.  X-ray results showed a spur to still be present to the posterior olecranon.

Based on the above results, a June 2009 rating decision granted a 10 percent rating for postoperative right elbow bone spur based on painful or limited motion of a major joint and for flexion limited to 100 degrees.

On September 2009 VA treatment, the Veteran complained of right elbow pain, described as throbbing and numbness, at a severity of 4 out of 10.  The assessments included arthritis.

On March 2010 through March 2011 VA treatment, the Veteran complained of right elbow pain due to arthritis as well as "losing muscle mass"; the assessments included arthritis.

At the August 2011 Travel Board hearing, the Veteran testified that because of his right elbow he could not pick up more than five pounds with his right arm, and had to be extremely careful with his activities.  He testified that there is a significant decrease in right arm strength compared to the left arm.  He testified that he first noted the decreased strength in his right arm when he sought VA treatment after separation from service in 1987.  He testified that his inability to pick up more than five to six pounds with the right arm was noted in the treatment records.  He testified that the disability has worsened over the years because he underwent surgery three to four years earlier, in which the muscle was operated on and damaged ligament tissue was removed, and later the nerve "popped out" and had to be relocated to abate the pain, though it did not improve his arm strength.  He testified that the surgeon commented that his elbow ligament damage was extensive, and that he had received steroid shots in the right arm prior to the surgery, but not since because the treating doctors restricted the use of steroid shots to avoid further damaging the tissue.  He testified that he was told there was no further treatment available for the elbow disability, and that he had constant mild pain in the elbow, though the range of motion is not the problem; his main concerns were lack of strength in the right arm, and inability to move the elbow with any weight in his hand.  He testified that he can straighten the elbow completely unless there is a weighted object in his hand.

In January 2012, the Board remanded the matter for further development and clarification.  The Board noted that the residuals of the right arm shell fragment wound the Veteran sustained in service is service connected as scars, separately rated, and not currently on appeal, whereas the disability entity at issue and on appeal is the postoperative bone spur.  The Board noted that the Veteran's contentions had related to both of these entities, as well as an additional allegation that he has neurological impairment secondary to the service-connected residuals of right arm shell fragment wound and to the postoperative bone spur.  The Board found that the matter on appeal was inextricably intertwined with the new and unadjudicated matter of entitlement to service connection and a separate rating for neurological impairment of the right upper extremity, which was in turn inextricably intertwined with the matter of the rating for residuals of a right arm shell fragment wound current rated as a scar.  The Board therefore remanded the matters to be adjudicated and developed concurrently, including affording the Veteran a VA examination to secure a clarifying medical opinion.

On February 2012 VA examination, the Veteran reported chronic low level pain and decrease in right arm range of motion (inability to fully supinate).  He reported a higher level of pain when lifting objects greater than 5 to 10 pounds.  He was unable to twist the right arm.  On physical examination, right elbow flexion was to 145 degrees or greater with no objective evidence of painful motion.  Right elbow extension was to 0 degrees (no limitation of extension), with no objective evidence of painful motion.  On repetitive use testing, flexion was again to 145 degrees or greater and extension was to 0 degrees.  The examiner noted that, following repetitive use testing, the Veteran had additional limitation in range of motion and pain on movement.  The examiner noted that although the Veteran has normal range of motion in flexion and extension of the right elbow, he does not have normal range of motion in supination of the right elbow, secondary to the status post right ulnar nerve transposition and right flexor pronator mass debridement.  Right forearm pronation was from 0 to 80 degrees, and right forearm supination was from 0 to 30 degrees.  There was localized pain or tenderness on palpation of the joints/soft tissue of the right elbow or forearm.  Muscle strength testing was 4/5 for right elbow flexion.  There was no ankylosis of the right elbow.  Supination was limited to 30 degrees or less.  X-ray results showed degenerative changes and exostosis of the distal humerus.  The examiner opined that the Veteran would be unable to perform work requiring the ability to lift objects greater than 5 pounds with his right arm or performing a twisting motion; although sedentary work was not entirely precluded, the limited range of motion would impact certain manual duties.

The VA examiner found limited range of motion (specifically supination) of the Veteran's right elbow and residual pain secondary to the right arm shell fragment wound requiring subsequent right ulnar nerve transposition and right flexor pronator mass debridement.  The examiner opined that "the Veteran did have a neurological disability, specifically 'right ulnar nerve subluxation' which was repaired by right ulnar nerve transposition".  Also diagnosed was post-traumatic arthritis "as a result of the initial traumatic injury, [status post] right arm shell fragment wound".  The examiner opined, "The most likely etiology for the right ulnar nerve subluxation was the sequelae of the right arm shell fragment wound."  The examiner noted that the current pathology, symptoms, and impairment of the right arm included residual subjective pain despite the correction of the ulnar nerve condition, decreased range of motion, and mild weakness with flexion of the extremity; the examiner opined that "the residual pain, weakness and decreased [range of motion] are primarily secondary to the right ulnar nerve subluxation [status post] right nerve transposition."  The examiner opined that "the post-traumatic arthritis is due to the initial traumatic injury, [status post] right arm shell fragment wound".  The examiner noted that decreased elbow extension was found on a previous (2009) VA examination but not on current examination, and opined that "this may have been due to pain at the time post-operatively [status post] the right ulnar nerve transposition".  The examiner opined that the radiographic finding of an additional bone spur "was incidental".  

On March 2012 VA treatment, the Veteran reported that he had joint pains and he noticed decreased muscle mass; he reported that his fingers were getting weaker and he still had right elbow pain.  On physical examination, atrophy of the interosseous muscles of both hands was noted.

Additional VA and private treatment records through May 2014 show symptomatology largely similar to that found on the VA examinations described above.

A June 2014 rating decision granted the Veteran service connection for status post right ulnar nerve transposition and right flexor pronator mass debridement, status post shell fragment wound, rated 30 percent.  The rating decision also granted an increased rating of 30 percent for surgical and shrapnel scars with tenderness, status post right ulnar nerve transposition and right flexor pronator mass debridement, bone spur removal, and shell fragment; and of the lower back, right buttock, and left buttock.  The Veteran has not appealed those ratings; they are not before the Board.

At this point it is again noteworthy that an unappealed June 2014 rating decision awarded the Veteran service connection and separate 30 percent ratings for right elbow neurological impairment and for scars (and associated functional impairment).  Therefore, what remains for consideration is the rating assigned for right elbow limitation of motion.  

At no time has there been evidence of limitation of flexion of the right forearm to 90 degrees, limitation of extension of the right forearm to 75 degrees, flexion limited to 100 degrees and extension to 45 degrees, limitation of pronation with motion lost beyond the last quarter of the arc and the hand not approaching full pronation, or loss of bone fusion with the hand fixed near the middle of the arc or moderate pronation, to warrant a higher (20 percent) rating.  On January 2008 VA examination, flexion was from 0 to 145 degrees, extension was to 0 degrees, pronation was from 0 to 80 degrees, and supination was from 0 to 85 degrees.  On January 2009 VA examination, flexion was from 0 to 100 degrees, extension was from 0 to 35 degrees, pronation was from 0 to 80 degrees, and supination was from 0 to 30 degrees.  On May 2009 VA examination, flexion was from -20 degrees to 130 degrees, and extension was to -20 degrees.  On February 2012 VA examination, flexion was to 145 degrees, extension was to 0 degrees, pronation was from 0 to 80 degrees, and supination was from 0 to 30 degrees.  As the symptoms and associated impairment of function of the postoperative right elbow bone spur fall squarely within the parameters of the criteria for the 10 percent rating assigned, and never meet (or approximate) the criteria for the next higher (20 percent) rating under any of the applicable Codes, a rating in excess of 10 percent is clearly not warranted.  

The Board has also considered the application of Diagnostic Codes 5205, 5209, 5210, 5211, and 5212.  However, there is no evidence of ankylosis of the elbow, joint fracture with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius, nonunion of the radius and ulna, impairment of the ulna, or impairment of the radius at any time during the appeal period.  Therefore, those Codes may not be applied.

The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.

The Board has considered whether this matter warrants referral to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) explained the analytical steps necessary to determine whether referral for extraschedular consideration is warranted: It must first be determined whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

Here, the symptoms and impairment resulting from the Veteran's postoperative right elbow bone spur of itself fall squarely within the criteria for the 10 percent schedular rating assigned.  The record does not reflect (or suggest) any symptoms/impairment of this disability not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition (as all additional right elbow impairment shown is encompassed by the separate scheduler ratings assigned for neurological manifestations and for scars.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  The matter of entitlement to a TDIU rating is also not raised by the record in the context of this claim for increase.  The record reflects that the Veteran retired due to age.  Furthermore, a VA examiner has opined that the Veteran would be capable of sedentary employment not requiring lifting more than 5 lbs. with the right arm.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 10 percent for postoperative right elbow bone spur is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


